 1   LAW OFFICE OF DALE K. GALIPO                         PORTER SCOTT
     DALE K. GALIPO, SBN 144074                           A PROFESSIONAL CORPORATION
 2   21800 Burbank Blvd., Suite 310
     Woodland Hills, CA 91367                             Carl L. Fessenden, SBN 161494
 3   Telephone: (818) 347-3333                            Barakah M. Amaral, SBN 298726
     Facsimile: (818) 347-4118                            350 University Ave., Suite 200
 4                                                        Sacramento, California 95825
 5   LAW OFFICE OF STEWART KATZ                           TEL: 916.929.1481
     STEWART KATZ, State Bar #127425                      FAX: 916.927.3706
 6   555 University Avenue, Suite 270
     Sacramento, California 95825                         Attorneys for Defendants
 7                                                        HENRY ABE, TAMARA PESCI,
     Telephone: (916) 444-5678
 8                                                        ALAN GARZA, and COUNTY OF YUBA
     Attorneys for Plaintiff
 9   AARON D. SANDERS, individually and
     as successor in interest to EDDIE ICHIRO
10   SANDERS, Deceased
11
12                                UNITED STATES DISTRICT COURT

13                            EASTERN DISTRICT OF CALIFORNIA
     AARON D. SANDERS, individually and as                     CASE NO. 2:18-cv-02789-WBS-DMC
14
     successor in interest to EDDIE ICHIRO
15   SANDERS, Deceased;
                                                               ORDER GRANTING DISMISSAL
16                                                             WITH PREJUDICE
                     Plaintiff,
17          vs.
18   HENRY ABE, an individual; TAMARA
19   PESCI, an individual; ALAN GARZA, an
     individual; and COUNTY OF YUBA, a
20   municipality,
21                Defendants.
     ___________________________________/
22
23          Having reviewed the Stipulation of the parties and good cause appearing, IT IS
24   HEREBY ORDERED that the above-captioned action is dismissed with prejudice. Each
25   party is to bear its/their own fees and costs, including all attorneys’ fees.
26   Dated: October 15, 2019
27
28




     [Proposed] Order Granting Dismissal With Prejudice                                     1
